DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-29 are allowed.
The following is an examiner’s statement of reasons for allowance: Boggio discloses using time series dataset to generate an encoded data image and from the image, generating a modeled based on the image and determining an event based on the model.  Boggio does not teach nor suggest  determining a section layout for the multi-layer encoded data image, the section layout comprising: a number of rows (N) to be provided in the multi-layer encoded data image; and a number of columns (C) to be provided in the multi-layer encoded data image; determining, based on the image resolution and the section layout, a section resolution, the section resolution comprising: a section width (Ws) width corresponding to the image width (Wi) divided by the number of columns (C); and a section height (Hs) corresponding to the image height (Hi) divided by the number of rows (N); generating image section arrays for the historical dataset, the generating of the image section arrays comprising, for each time series dataset of the time series datasets: scaling the time series dataset to the section resolution to generate a scaled time series dataset for the time series dataset, the scaling of the time series dataset to the section resolution comprising: scaling the values of the points in time of the time series dataset across a range of zero to the section width (Ws); and scaling the values of the characteristic values of the time series dataset across a range .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNA WRIGHT whose telephone number is (571)272-7027. The examiner can normally be reached M-F 8 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571- 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Giovanna Wright/Primary Examiner, Art Unit 3672